Citation Nr: 0306331	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  00-24 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for right 
shoulder rotator cuff repair, to include as secondary to 
service-connected left shoulder disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder, to include arthritis of the lumbar and 
cervical spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from September 1962 to 
September 1965, with periods of active duty for training 
(ADT) including from April 5, 1987 to April 18, 1987, and 
inactive duty training (IDT) on June 19, 1988.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).  

The Board notes that the veteran requested a hearing in 
November 2000.  He was notified of the date, time, and 
location of that hearing by a VA letter dated in April 2002.  
The veteran withdrew his request for a hearing in August 2001 
and again in May 2002.  There are no other outstanding 
hearing requests of record.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a back disorder, to 
include arthritis of the lumbar and cervical spine pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 67 Fed. Reg. 3,099-
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the veteran notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing that issue.


FINDINGS OF FACT

1.	In an unappealed June 1996 rating decision, the RO denied 
service connection for right shoulder rotator cuff repair, to 
include as secondary to service-connected left shoulder 
disability.  

2.	Evidence associated with the veteran's claims folder 
subsequent to the RO's June 1996 rating decision is new and 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  The veteran's right shoulder rotator cuff repair is shown 
to be etiologically related to his service-connected left 
shoulder disability.

4.  In an unappealed May 1993 rating decision, the RO denied 
service connection for a back disorder, to include arthritis 
of the lumbar and cervical spine.  

5.  Evidence associated with the veteran's claims folder 
subsequent to the RO's May 1993 rating decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.	The RO's June 1996 rating decision denying service 
connection for right shoulder rotator cuff repair, to include 
as secondary to a left shoulder disability, is final.  38 
U.S.C.A. §§ 5103, 5103A, 7104 (West 2002); 38 C.F.R. 
§ 20.1103 (2002).

2.  Since the June 1996 rating decision, new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for right shoulder rotator cuff repair, 
to include as secondary to a left shoulder disability.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2002).  

3.  Right shoulder rotator cuff repair is proximately due to 
or the result of the veteran's service-connected left 
shoulder disability.  38 U.S.C.A. §§ 101(2), (24), 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.310 
(2002).  

4.  The RO's May 1993 rating decision denying service 
connection for a back disorder, to include arthritis of the 
lumbar and cervical spine, is final.  38 U.S.C.A. §§ 5103, 
5103A, 7104 (West 2002); 38 C.F.R. § 20.1103 (2002).

5.  Since the May 1993 rating decision, new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for a back disorder, to include 
arthritis of the lumbar and cervical spine.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests that the Board reopen and grant his 
claims of entitlement to service connection for right 
shoulder rotator cuff repair, to include as secondary to a 
left shoulder disability, and a back disorder, to include 
arthritis of the lumbar and cervical spine, on the basis that 
he has submitted new and material evidence.  The Board 
observes that the veteran's service connection claims were 
addressed in May 1993 and June 1996 rating decisions and that 
service connection was denied.  The May 1993 decision denied 
the veteran's claim on the basis that any back injury that 
had been incurred during the veteran's ADT had no permanent 
residuals, and X-rays indicated that arthritis in the back 
had existed prior to any injury.  The June 1996 decision 
denied the veteran's claim on the basis that the medical 
evidence of record did not show that the right shoulder 
disability arose as a result of, or secondary to, the 
service-connected left shoulder disability, or was otherwise 
related to military service.  Those decisions are  final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2002).  In November 1999, the veteran requested that his 
service connection claims be reopened.  An August 2000 rating 
decision denied reopening the claims on the basis that new 
and material evidence had not been submitted.  The veteran 
disagreed with that decision and initiated a timely appeal.  
As there are prior final decisions for these claims, the May 
1993 and June 1996 decisions, the Board is required to 
determine whether new and material evidence has been 
presented before reopening and adjudicating the service 
connection claims for a back disorder and a right shoulder 
disability.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1980). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2002); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that there 
has been a regulatory change with respect to the definition 
of new and material evidence, which applies prospectively to 
all claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,520, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.156(a)).  As the veteran filed his claims prior to 
that date, the earlier version of the law, as set forth 
above, remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, subsequent to the May 1993 and June 1996 
rating decisions, the veteran submitted private medical 
reports, VA outpatient treatment records, a VA examination 
report, and personal statements in support of his claim.  An 
October 2000 examination report from L.A.W., M.D., included 
the comment that the veteran's back disorder was "consistent 
with injury from years of parachute jumping."  Dr. W. also 
diagnosed the veteran with tears of his right and left 
rotator cuffs.  He reported the veteran's contention of 
developing a right shoulder disability due to 
overcompensation from his left shoulder disability.  Dr. W. 
did not offer a differing opinion of etiology for the 
veteran's right shoulder disability and he appears to ascribe 
the veteran's current complaints and physical condition 
regarding various disabilities to the veteran's military 
service.  Presuming the truthfulness of the evidence that has 
been presented, it bears directly and substantially upon the 
specific matter under consideration, i.e., whether the 
veteran's back disorder and right shoulder disability are 
attributable to service, or with respect to the right 
shoulder disorder attributable to a service-connected 
disability.  Moreover, it is the Board's opinion that this 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (2002).  Accordingly, the Board 
finds that the veteran has submitted new and material 
evidence, and his claims are reopened.

The Board finds that new and material evidence has been 
presented to reopen the veteran's claim for entitlement to 
service connection for a back disorder, to include arthritis 
of the lumbar and cervical spine.  However, given VA's 
statutory duty to assist the veteran, and in order to give 
the veteran every consideration with respect to the present 
appeal, it is the Board's opinion that further development of 
this issue is necessary.  Following such development, this 
issue will be ready for appellate review.  

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim to reopen his claim of entitlement 
to service connection for a right shoulder disability was 
filed in November 1999 and remains pending.  The provisions 
of the VCAA and the implementing regulations are accordingly 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was informed in an August 2000 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a November 2000 statement of the case the RO 
notified the veteran of regulations pertinent to new and 
material evidence and service connection claims, informed him 
of the reasons why his claim had been denied, and provided 
him additional opportunities to present evidence and argument 
in support of his claim.  

In October 2002 and December 2002 letters, the veteran was 
informed of VA's duty to obtain evidence on his behalf.  The 
veteran was notified that VA would obtain all relevant 
service medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his service connection 
claims.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have VA outpatient treatment 
records and private medical reports.  In addition, the 
veteran was provided with VA examinations in January 1996 and 
April 1997.  The Board finds that all known and ascertainable 
medical records have been obtained and are associated with 
the claims file.  The veteran does not appear to contend 
otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.



B.	Legal analysis

The Board has reviewed the pertinent evidence of record 
including, but not limited to the veteran's contentions; 
service medical records; a VA outpatient treatment records; 
private medical reports; and VA examination reports dated in 
January 1996 and April 1997.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The Board will summarize the 
relevant evidence where appropriate.  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2002).  
"Active military, naval, or air service" includes any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2002).  
Active service includes any period of inactive duty training 
(IDT) in which the individual concerned was disabled from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2002).  The 
Board notes that Section 301 of the Veterans Benefits and 
Health Care Improvement Act of 2000, Pub. L. No. 106-419 
amended 38 U.S.C. § 101(24), which defines the term "active 
military, naval, or air service" to include periods of IDT in 
which an individual becomes disabled or dies from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident that occurred during such training.  38 C.F.R. § 3.6 
was also amended to reflect this change.  See 66 Fed. Reg. 
48,558-48,561 (Sept. 21, 2001) (codified at 38 C.F.R. 
§ 3.6(a)).

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2002).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In order to establish service 
connection for a claimed secondary disorder, there must be 
medical evidence of a current disability; evidence of a 
service-connected disability; and medical evidence of a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that the 
evidence supports the claim of entitlement to service 
connection for right rotator cuff repair.  The evidence 
reflects that the veteran's right shoulder disability is 
etiologically related to his service-connected left shoulder 
disability.  Service connection is in effect for left 
shoulder acromioplasty with a 20 percent disability 
evaluation assigned effective from April 1, 1989.

The evidence of record shows that the veteran was involved in 
a parachuting accident during his ADT on June 19, 1988.  In 
August 1988, he complained of right shoulder and chest pain 
with tenderness over the distal 1/3 clavicle and 
acromioclavicular joint.  He maintained that his shoulder 
hurt the most when he drove a bus and turned to the left.  
The examination report noted that he had injured his right 
shoulder during a prior parachuting accident.  While he 
exhibited a decreased range of motion, no bony abnormalities 
were seen.  He was diagnosed with a 1 degree 
acromioclavicular joint separation of the right shoulder that 
was symptomatic.  In September 1988, the veteran again 
complained of right shoulder pain occurring for 3 months.  He 
reported no direct trauma and was provisionally diagnosed 
with impingement syndrome and chronic bursitis.  An October 
1988 arthrogram of the right shoulder was "normal" and no 
rotator cuff tear was observed.  However, an arthrogram of 
the left shoulder revealed a rotator cuff tear.  

A March 1995 MRI of the right shoulder revealed severe 
hypertrophic changes of the acromioclavicular joint resulting 
in mild impingement.  In August 1995, he was diagnosed with 
partial tear of the right rotator cuff with arthritis of the 
acromioclavicular joint.  He underwent right shoulder 
arthroscopy in August 1995.  In a November 1995 functional 
assessment, the veteran reported that his right shoulder 
disability had a gradual onset. 

At his January 1996 VA examination, the veteran reported that 
his right shoulder disability was a result of his 
overcompensation for his prior left shoulder injury occurring 
in 1988.  Following a physical examination, the examiner 
diagnosed the veteran with status post injury to the right 
shoulder that was "likely secondary to compensation of the 
left due to heavy exertion with bus driving."  

The Board is persuaded by the opinion provided by the January 
1996 VA examiner specifically stating that the veteran's 
right shoulder disability was "likely secondary to 
compensation of the left due to heavy exertion with bus 
driving."  The examiner provided the veteran with a complete 
physical examination and assessment of his right shoulder 
disability.  The veteran's reported medical history, on which 
the examiner based his medical opinion, appears to be 
consistent with the medical evidence of record.  In addition, 
no other physician has offered a differing medical opinion as 
to the etiology of the veteran's right shoulder disability.  
L.A.W., M.D., in an October 2000 examination report noted 
that the veteran's contention that his right shoulder 
disability was a direct result of overcompensation due to his 
left shoulder disability.  Dr. W. did not dispute the 
veteran's contention or offer a contradictory opinion.  

For the reasons and bases stated above, the Board finds that 
service connection is warranted.  The objective medical 
evidence of record supports the veteran's claim that his 
right shoulder rotator cuff repair was incurred as a result 
of his left shoulder disability.  All doubt has been resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for right shoulder rotator cuff repair, as 
secondary to service-connected left shoulder rotator cuff 
repair, is granted. 

New and material evidence has been presented to reopen a 
claim for service connection for a back disorder, to include 
arthritis of the lumbar and cervical spine; the appeal is 
granted to this extent only.  



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

